Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 1 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 2 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 3 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 4 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 5 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 6 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 7 of 9
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 8 of 9




                                  MICHAEL        Digitally signed by MICHAEL
                                                 ROMANO
                                  ROMANO         Date: 2021.06.09 14:09:16 -04'00'
Case 1:21-cr-00238-TFH Document 23 Filed 06/14/21 Page 9 of 9
